APPEAL from the judgment of a justice of the peace, in an action of assumpsit, on a promissory note, dated May 25, 1848, for $100, payable in sixty days, to the plaintiff or order.
It was an action to recover the amount of a note for $100, given on consideration that Kennedy should procure a mail contract from the general government, at a certain sum. The defence was, the illegality of the transaction, and want of consideration.
Kennedy and Murdick were both bidders for mail service on route No. 1916. Kennedy was the lowest bidder, and his bid was accepted, with a qualification that enabled him to decline it; and at this point Murdick gave his note to Kennedy for $100, to get him the contract, and Murdick thereupon refused to take the contract, and withdrew his bid; and the contract was given to Murdick.
The Court held this to be unlawful. Contracts in contravention of public policy, or of a public statute, are illegal, and will not be enforced.
The act of Congress provides that no mail contract shall be made with any person who shall have entered into any combination, or *Page 459 
proposed to enter into any combination, to prevent the making of any bid for a mail contract, by any other person; or who shall have made any agreement, or shall have given or performed, or promised to give or perform any consideration whatever, or to do or not do any thing whatever, in order to induce any other person not to bid for a mail contract.
It has been decided that an attempt to contravene the policy of a public statute is illegal, though the statute contain no express prohibition of such attempt. (4 Halst. Rep., 352; 5 Ibid, 87.)